BARKDULL, Judge.
The appellee has filed a motion to dismiss this appeal upon the ground that the State failed to serve a copy of the notice of appeal on her, in accordance with the mandatory provisions of F.A.R. 6.6(a), 31 F.S. A. The State also did not avail itself of the provision excusing service because of the address of the appellee being unknown, which procedure is provided for in § 924.13, Fla.Stat, F.S.A.1 In fact, as was candidly admitted during oral argument, the whereabouts of the appellee were known at the time the original notice of appeal was filed.
No service being had upon the ap-pellee of the notice of appeal within the time prescribed by the rule, the motion to dismiss is hereby granted and this appeal is dismissed.
Dismissed.

. This statute, not being superseded nor in conflict with the Florida Appellate Rules, remains in effect as a rule promulgated by the Supreme Court, pursuant to F.A.R. 1.4.